Name: COMMISSION REGULATION (EC) No 275/95 of 10 February 1995 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  trade;  beverages and sugar
 Date Published: nan

 No L 32/4 Official Journal of the European Communities 11 . 2. 95 COMMISSION REGULATION (EC) No 275/95 of 10 February 1995 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, HAS ADOPTED THIS REGULATION : Article 1Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering proce ­ dure. Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 875 tonnes of sugar ; Tenders relating to the lots specified in the Annexes shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 ( la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate. Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of ship ­ ment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten.Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accord ­ ance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the categories of sugar in question ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . (&lt;) OJ No L 177, 1 . 7. 1981 , p. 4. 11 . 2. 95 Official Journal of the European Communities No L 32/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1995. For the Commission Franz FISCHLER Member of the Commission No L 32/6 Official Journal of the European Communities 11 . 2. 95 ANNEX LOT A 1 . Operation Nos (') : 1008/94 (Al ); 11 26/94 (A2) ; 11 27/94 (A3) 2. Programme : 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (39 6) 57 971 ; telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : Al : Angola ; A2 : Sri Lanka ; A3 : Mauritania 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) Q (8) : see OJ No C 1 14, 29. 4. 1991 , p. 21 (under VA ( 1 )) 8 . Total quantity : 875 tonnes 9. Number of lots : one in three parts (Al : 160 tonnes ; A2 : 365 tonnes ; A3 : 350 tonnes) 10 . Packaging and marking (6) (9) : see OJ No C 114, 29. 4. 1991 , p. 21 (under VA (2) and VA (3)) Markings in Portuguese (Al ), English (A2) and French (A3) 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) or  C sugar (point (c)) 12. Stage of supply : free at port of shipment ^ 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 3  9. 4. 1995 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13 . 3 . 1995 (b) period for making the goods available at the port of shipment : 3  23. 4. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (2) : in the case of A and B sugar : periodic refund applicable to white sugar on 7. 2. 1995, fixed by Commission Regulation (EC) No 210/95 (OJ No L 25, 2. 2. 1995, p. 12) 11 . 2. 95 Official Journal of the European Communities No L 32/7 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the. agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable. The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied pursuant to this Regulation. Q Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. f) The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) is binding for determination of the sugar category. (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate. (9) Notwithstanding OJ No C 114, point V. A(3)(c) is replaced by the following : 'the words "European Community"'.